     Case 2:20-cv-01218-DSF-PLA Document 64 Filed 03/08/21 Page 1 of 1 Page ID #:227



1
                                                                             JS-6
2

3

4

5

6

7

8                                        UNITED STATES DISTRICT COURT
9                                       CENTRAL DISTRICT OF CALIFORNIA
10                                               WESTERN DIVISION
11

12    THOMAS DRUMM,                                  )    No. CV 20-1218-DSF (PLA)
                                                     )
13                              Plaintiff,           )    JUDGMENT
                                                     )
14                    v.                             )
                                                     )
15    CDCR, et al.,                                  )
                                                     )
16                              Defendant(s).        )
                                                     )
17

18          Pursuant       to     the    Order   accepting    the   Magistrate   Judge’s   Report   and
19    Recommendation,
20          IT IS ADJUDGED that defendants’ Motion for Judgment on the Pleadings is granted, the
21    Second Amended Complaint is dismissed without leave to amend, and the action is dismissed.
22

23            March 8, 2021
      DATED: _________________________                   ________________________________________
                                                          ___________________
                                                                            ________________
                                                                HONORABLE DALE S S. FISCHER
24                                                            UNITED STATES DISTRICT JUDGE
25

26

27

28
